Judgment, Supreme Court, New York County (Manuel J. Mendez, J.), entered April 3, 2012, denying the petition seeking to annul respondent medical school’s determination, dated May 30, 2011, that petitioner remain on a leave of absence until he submitted a required psychiatric evaluation, and granting respondent’s cross motion to dismiss the proceeding brought pursuant to CFLR article 78, unanimously affirmed, without costs.
The court providently exercised its discretion in dismissing the petition on the ground of forum non conveniens (see CPLR 327; Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 478-479 [1984], cert denied 469 US 1108 [1985]). The court properly balanced the appropriate factors (Pahlavi, 62 NY2d at 479), including the nonresidency of both parties, and the location of the events giving rise to the action and of the potential witnesses and documents, which center almost entirely in Antigua, and correctly concluded that respondent met its burden of showing that New York was an inconvenient forum and that it lacks a substantial nexus to the matter (see Viking Global Equities, LP v Porsche Automobil Holding SE, 101 AD3d 640 [1st Dept 2012]). The evidence does not support petitioner’s contention that respondent has its principal office in New York. Concur— Tom, J.E, Acosta, Renwick, DeGrasse and Richter, JJ.